ON REHEARING.
This case was originally submitted to the court upon the briefs and argument in the case of Kennewick Supply  *Page 696 Storage Co. v. Fry; and this court, by Departmental opinions, affirmed the judgment of the superior court in the Fry case (133 Wn. 341, 233 P. 658) and in the instant case (133 Wn. 697,233 P. 660). Upon a rehearing En Banc in the Fry case, this court has adhered to its Departmental opinion (see 133 Wn. 341,233 P. 658), and the judgment in the instant case is therefore affirmed.